         Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  SOUTHERN DIVISION
STACY S. BAKER,                  )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )                     No. 8:21-cv-1052
                                 )
MIDLAND CREDIT MANAGEMENT, INC., )
                                 )
     Defendant.                  )

                                        COMPLAINT

      Plaintiff, STACY S. BAKER, (“Plaintiff”), by and through her attorney, alleges the

following against Defendant, MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”):

                                      INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Maryland Consumer Protection Act, Md.

      Code, Com. Law tit. 13 (“MCPA”).

   3. Count III of Plaintiff’s Complaint is based on the Maryland Consumer Debt Collection

      Act, Md. Code, Com. Law tit. 14 (“MCDCA”).

                                            PARTIES

   4. Plaintiff is a natural person residing in Waldorf, Charles County, State of Maryland.

   5. Defendant is a Kansas-organized business corporation, debt buyer, and debt collection

      agency with its principal place of business in the City of San Diego, San Diego County,

      State of California.

   6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

                                               1
      Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 2 of 12



7. Plaintiff allegedly owes one or more debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

10. Defendant is attempting to collect consumer debts from Plaintiff, allegedly owed by

   Plaintiff arising from an unpaid Synchrony Bank Amazon account and an unpaid

   Comenity Bank New York & Company account.

11. The alleged debts at issue arise from transactions for personal, family, and household

   purposes.

12. Within the past one year, Defendant attempted to collect consumer debts from Plaintiff.

13. In or around June 2020, Defendant started sending Plaintiff letters in an attempt to collect

   the alleged debts (“Collection Letters”). (Attached hereto as Exhibit A).

14. Plaintiff received the Collection Letters from Defendant in June 2020, August 2020,

   September 2020, October 2020, and January 2021.

15. The Collection Letters contain overt and veiled threats of legal action.

16. The Collection Letters Defendant sent several ultimatum dates for Plaintiff to pay or

   contact Defendant.

17. Defendant also calls Plaintiff at 240-682-0307 in an attempt to collect the alleged debts.

18. Defendant calls Plaintiff from 320-207-5246, 877-434-3807, 248-319-6076, and 844-725-

   5467, which are just some of Defendant’s many telephone numbers.

19. Plaintiff has neither paid the alleged debts nor contacted Defendant.

20. The Collection Letters contain empty threats.

                                             2
      Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 3 of 12



21. To date, Defendant has not taken the actions threatened in the Collection Letters.

22. Defendant has never intended to take the actions threatened in the Collection Letters.

23. Defendant’s acts as described above were done intentionally with the purpose of coercing

   Plaintiff to pay the alleged debts.

24. The natural consequences of Defendant’s statements and actions was to unjustly condemn

   and vilify Plaintiff for her non-payment of the alleged debts.

25. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.

26. Defendant’s above-referenced conduct affected Plaintiff in a personal and individualized

   way by causing Plaintiff to experience fear, anger, stress, worry, frustration,

   embarrassment, and mental distress.

                        COUNT I:
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

27. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequence of which was to harass, oppress, and abuse in connection with the

           collection of an alleged debt when Defendant attempted to coerce payment from

           Plaintiff with the use of empty threats of legal action;

       b. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt

           when Defendant engaged in, at least, the following discrete violations of § 1692e;

       c. Defendant violated § 1692e(2)(A) of the FDCPA by its false representation of the

           character, amount, or legal status of any debt when Defendant attempted to coerce

           payment from Plaintiff with the use of empty threats of legal action;
                                             3
         Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 4 of 12



          d. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

             cannot legally be taken or that is not intended to be taken when Defendant

             attempted to coerce payment from Plaintiff with the use of empty threats of legal

             action;

          e. Defendant violated § 1692e(10) of the FDCPA by using any false representation

             or deceptive means to collect or attempt to collect any debt when Defendant

             engaged in, at least, all of the other discrete violations of § 1692e alleged herein;

             and

          f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

             means to collect or attempt to collect any debt when Defendant engaged in all of

             the misconduct alleged herein.

      WHEREFORE, Plaintiff, STACY S. BAKER, respectfully requests judgment be entered

against Defendant, MIDLAND CREDIT MANAGEMENT, INC., for the following:

          a. Actual damages pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

             § 1692k to be determined at trial;

          b. Statutory damages of $1,000.00 per alleged debt attempted to be collected pursuant

             to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k;

          c. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

             Act, 15 U.S.C. § 1692k; and

          d. Any other relief that this Honorable Court deems appropriate.

                           COUNT II:
   DEFENDANT VIOLATED THE MARYLAND CONSUMER PROTECTION ACT

   28. Defendant’s foregoing conduct violated the MCPA as it was engaging in unfair, abusive,

      or deceptive trade practices.
                                               4
         Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 5 of 12



       WHEREFORE, Plaintiff, STACY S. BAKER, respectfully requests judgment be entered

against Defendant, MIDLAND CREDIT MANAGEMENT, INC., for the following:

   29. Actual damages pursuant § 13-408(a) of the MCPA to be determined at trial;

   30. Costs and reasonable attorneys’ fees pursuant to § 13-408(b) of the MCPA; and

   31. Any other relief that this Honorable Court deems appropriate.

                                  COUNT III:
                 DEFENDANT VIOLATED THE MARYLAND CONSUMER
                            DEBT COLLECTION ACT

   32. Defendant’s foregoing conduct violated the MCDCA as follows:

          a. Engage in any conduct that violates §§ 804 through 812 of the federal Fair Debt

                 Collection Practices Act in violation of § 14-202(11) of the MCDCA.

       WHEREFORE, Plaintiff, STACY S. BAKER, respectfully requests judgment be entered

against Defendant, MIDLAND CREDIT MANAGEMENT, INC., for the following:

   33. Actual damages pursuant § 14-203 of the MCDCA to be determined at trial; and

   34. Any other relief that this Honorable Court deems appropriate.



                                             RESPECTFULLY SUBMITTED,

April 30, 2021                 By: /s/ Michael A. Siddons
                                             Michael A. Siddons
                                             Maryland Attorney #1402200002
                                             THE LAW FIRM OF MICHAEL
                                             ALAN SIDDONS, ESQUIRE
                                             20 W. Cherry Street
                                             Rising Sun, MD 21911
                                             Tel: 410-705-0970
                                             Fax: 610-514-5904
                                             msiddons@siddonslaw.com
                                             Attorney for Plaintiff




                                                5
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 6 of 12




            EXHIBIT A




                              6
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 7 of 12
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 8 of 12
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 9 of 12
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 10 of 12
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 11 of 12
Case 8:21-cv-01052-TJS Document 1 Filed 04/30/21 Page 12 of 12
